Order entered September 24, 2021




                                     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                               No. 05-19-01398-CR
                               No. 05-19-01399-CR
                               No. 05-19-01485-CR

                         DONNELL SLEDGE, Appellant

                                       V.

                        THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 2
                            Dallas County, Texas
            Trial Court Cause Nos. F17-56048, F17-56046, F17-5604

                                    ORDER

       Before the Court are counsel’s June 4, 2021 and June 21, 2021 motions for

leave to withdraw as appointed counsel on appeal due to conflict of interest, as

well as her September 22, 2021 supplementation to motion to withdraw due to

conflict of interest.

       We GRANT counsel’s motions.
      We ABATE this appeal and REMAND this case to the trial court for the

purpose of appointing new appellate counsel to represent appellant in his appeal,

including but not limited to filing a response to State’s September 2, 2021 motion

for rehearing. We further ORDER the trial court to inform this Court in writing,

within TWENTY days from the date of this order, of the identity of appellate

counsel and the date counsel is appointed.

      We will RESINSTATE this appeal within TWENTY days from the date of

this order or upon the trial court’s identification of appellate counsel, whichever is

sooner.

                                              /s/   DAVID J. SCHENCK
                                                    JUSTICE